Palmer, J.,
(dissenting). My Brother McConnell, and myself do not concur in the decision of the majority of the court in this case. The decision clearly avoids the real ques*278tion of law, arising upon demurrer to the complaint, as did counsel for appellants in their brief, where it is assumed that ‘ ‘the complaint in this action states a cause of action, ” The threshold question presented in this case is whether the complaint states facts sufficient to constitute a cause of action.
The complaint is set forth at length in the opinion of my Brother Francis, speaking for the majority of the court. There is, however, no examination of its statement of facts. Upon “reading the complaint,” the court concludes, and in support of its conclusion, says: “Reading the complaint, we must conclude that, so far as the facts sought to be stated are concerned, it sufficiently states them, although it is apparent that in some particulars it might be made more full, definite and complete. We are not, however, to look at the complaint with a merely critical eye, in order to ascertain how far it is removed from, or how near it approaches to the best and most approved forms and methods of artistic pleading; neither are we to apply to it the best of esthetic legal experience, accomplishments or requirements, but we are simply to determine whether or not it contains statements or allegations which, if true, * * sufficiently set forth a cause of action.”
The only authority cited by the court for this rule of pleadings is Section 128, Code Civil Proc.: “In the construction of a pleading, for the purpose of determining its effect, its allegations shall be liberally construed, with a view of substantial justice between the parties.” “Thus construed,” the court declares, “the complaint is sufficient in form, and, as will be seen in the further discussion of the case, the facts alleged constitute a cause of action. ”
That the rule of pleading in Dakota be not misunderstood, the court, leaving the examination of the case, observes, generally, in this wise: It is nevertheless -well to here observe, speaking generally, that there is need of much improvement in the matter of drawing and preparing papers and pleadings in proceedings in the district courts, and in the supreme court, of this territory. Practitioners should promptly and effectually banish the idea, somewhat widely prevalent, that, under our Codes, *279there is no requirement or necessity for uniformity or exactness in pleading or practice, and that pl( ading and practice after the pattern of that of any or all of the states in the Union, or of no known form of practice, is sufficient. The aim and effort of court and bar should be to create, perfect, and establish, as nearly as possible, a complete, concise, convenient and uniform system and form of pleading and practice, which shall become general throughout the territory,” (omitting the next clause, as to “a Dakota product.”)
Having thus concluded the principal question arising upon this demurrer, the court proceeds to decide certain other important questions of law, one relating to an alleged constructive trust as to the property in question, and the other as to the effect of the statutes and the public policy concerning public lands. Upon both of these questions there is considerable conflict of authority and uncertainty in the law. It is not intended, however, to consider in this opinion what is the better law upon these questions, for, in our view, if the facts stated in the complaint are not sufficient to constitute a cause of action, these questions do not arise.
To illustrate the conflict of authority on the subject of a constructive trust, where, as in this supposed case, an agent purchases or acquires property in which the principal has no present interest, with his own money, we will refer to a few leading cases: Burden v. Sheridan, 36 Iowa, 125, 14 Amer. Rep. 505, reviewing the cases, and following the authority of Story in his Equity Jurisprudence, § 1201a; Sugd. Vend. & Pur. (9th Ed.) 163; Perry, Trusts, § 135, and the cases therein cited. Contra: Rose v. Hayden, (a recent case in Kansas,) 10 Pac. Rep. 554, where it is hóld to be established by the height of authority, that the agent can hold no beneficial interest in the property so acquired; citing nearly all the decisions on both sides. And on the other question discussed by the learned judge in the opinion of the court, as to the effect of the federal statutes and public policy concerning public lands, on a transaction such as is supposed in this case, an examination of the authorities will show much conflict and uncertainty in the pres*280ent law. On these questions I express no opinion, for upon the facts stated in the complaint, in my view, no such questions are before the court.
Recurring, now, to that part of the opinion of the court in this case above quoted, which so briefly and peremptorily disposes of the question as to the sufficiency of the complaint in its ‘‘statement of the facts constituting a cause of action,” required by the Code, we first premise that the section of our Code there referred to (128) does not, in our opinion, at all sustain the decision. That section is the same as Section 159 of the New York Code of 1848-49 — the primary of all the codes— as it remained in 1873, and the same as Section 452 of the California Code of Civil Procedure. It is merely a provision governing “the construction” of a pleading. It is a rule of interpretation of the language of the pleading, but in no sense excuses the want of any allegation or statement of fact upon which the cause of action depends. 2 Wait, Pr. 310, 311; Emery v. Pease, 20 N. Y. 62; Clark v. Dillon, 97 N. Y. 370. In this last case cited, the court of appeals, by Ruger, C. J., says: ‘ ‘The former rule has been so far modified by the Code as now to req\iire them [pleadings] to be liberally construed, with a view to substantial justice between the parties. This modification has, however, been held to extend only to matters of form, and not to apply to the fundamental requisite of a cause of action.” Page 373.
There are other declarations of the Code that plainly determine and make certain what, in substance, this statement of the facts constituting a cause of action must contain. There is, first, the provision that “the rules by which the efficiency [sufficiency] of the pleadings is to be determined are those prescribed by this act.” Section 109. This is is the rule in all the codes. Pom. Rem. § 433. Referring to the complaint, this act prescribes that it shall contain' ‘ ‘a plain and concise statement of the facts constituting a cause of action.” Section 111. That the complaint does not state facts sufficient to constitute a cause of action is made a cause of demurrer. Section 113. And this objection that the complaint does not state facts sufficient to *281constitute a cause of action is not waived by a failure to demur. Section 117; Van Alstyne v. Freday, 41 N. Y. 174; Munger v. Shannon, 61 N. Y. 251; Teal v. Walker, 111 U. S. 242, 4 Sup. Ct. Rep. 420.
In this last case, held that error in overruling a demurrer to the complaint which states no cause of action could be reviewed on motion in arrest of judgment, and is open to review upon a writ of error. The court there says: “When the declaration fails to state a cause of action, and clearly shows that, upon the case as stated, the plaintiff cannot recover, and the demurrer of the defendant thereto is overruled, he may answer upon leave, and go to trial, without losing the right to have the judgment upon the verdict reviewed for the error in overruling the demurrer. The error is not waived by answer, nor is it cured by verdict.”
Under these provisions of the code, wherever found, there is at the present time a general uniformity in respect to the fundamental principles of pleading. Pomeroy, in his very able work on Remedies, on this point, says: “But this conflict [which at first appeared] was, in by far the greater part of the states, confined to the earlier periods of the reform, and has virtually disappeared. There is a substantial agreement among the courts in respect to the general principles which they have finally adopted. Whatever differences now exist, arise in the process of applying these fundamental doctrines to particular cases. The confusion which actually prevails, to a very great extent in several of the states, results, not from any uncertainty either in the general principles or in the more subordinate rules, but from an entire ignorance or disregard of them by pleaders, and from a neglect to enforce them by the judges.” Section 513. This writer in a later section says: “The fundamental and most important principle of the reformed pleading —the one from which all the others are deduced as necessary corollaries — is the following: The material facts which constitute the grounds of relief should be averred as they actually existed or took place, and not the legal effect or aspect of those facts, and not the mere evidence or probative matter by which *282their existence is established.’’ Section 517. In other words, a legal conclusion is of no effect in a pleading, and must, upon demurrer, be disregarded. Wallingford v. Mutual Society, 34 Moak, Eng. R. 65; Pratt v. Lincoln Co., 61 Wis. 62, 20 N. W. Rep. 726; Quinney v. Stockbridge, 33 Wis. 505, where the allegation that the land in question is, “by the laws of the state of Wisconsin, exempt from taxation,” is held to be a mere conclusion of law. In the other Wisconsin case, supra, it is said: ‘ ‘To put in issue the existence of a town as a matter of fact, the complaint should have stated the facts from which such conclusion could have been drawn, and not the mere conclusion itself. This is an elementary principle in the law of pleading.”
In Sheridan v. Jackson, 72 N. Y. 170, the action was for the recovery of rents and profits of certain lots in Brooklyn. The plaintiff alleged in his complaint that he “was on the nineteenth day of November, 1856, entitled to the possession of such lots, and the rents, issues and profits thereof, and has been since and still is entitled to the same.” Held a mere allegation of a conclusion of law. Complaint dismissed on motion at opening of trial. Affirmed, all the judges concurring.
In a recent case, decided upon demurrer to the declaration, in the United States supreme court, where the pleading alleged loss and damage from fraud, this court of ultimate authority adopts the same rule. Alabama v. Burr, 115 U. S. 435, 6 Sup. Ct. Rep. 81. Waite, C. J., there says: “Pleadings must state facts, and not conclusions of law merely, and the allegation in this case that the loss arose from the fraud is only a conclusion of law. ” Demurrer sustained.
A leading case in Missouri is Pier v. Heinrichoffen, 52 Mo. 333, where the requirements of the Code are, in substance the same. The court there delares the rule: “Hence the great improvement of our Code consists in requiring the pleadings to contain a plain and concise statement of the facts constituting a cause of action or matter of defense. Facts, and not evidence nor conclusions of law, must be distinctly stated. Every fact which the plaintiff must prove to maintain his suit is constitutive in the sense of the Code, and must be alleged.” Page 336.
*283Take the complaint in question, set forth in-full in the abstract and in the opinion of the court; read it; examine it with care; reduce it to its material elements; extract from its allegations all the facts stated; expunge or disregai’d all the suppositions and assumptions of the pleader, — “the facts sought to be stated,” as Francis, J., in the opinion of the court, puts it; and the manifest conclusions of law therein, — and we have a mere skeleton, not able to stand alone. As is said in the opinion in Emery v. Pease, 20 N. Y. 62, concerning the plaintiff’s complaint: “His averments are too feeble.”
The subject matter of this action, in which the plaintiff claims the beneficial estate upon a supposed constructive trust, is a tract of land described as “the S. E. -£ section 14, township 102, range 55, county of McCook, territory of Dakota.” There aré no facts pleaded showing this to have been public land, or that it was ever owned or possessed by any one, or is of any value. All that is alleged as to the title or interest of Adamson, the original claimant, is that about July 17, 1879, “Magdaline Adamson made homestead entry” upon the land (describing it as above). There is no allegation that she was qualified to enter land under the homestead laws, or that the entry was made under any known provisions of law, or at any office or before any officers known to the law, or that she ever made settlement, or had any occupancy or improvements upon the land, or that she ever paid any fees to the proper officers, or performed any act to make entry thereon. Not a single matter of fact to show that she ever acquired any right or interest in or to the land. The bare, bald allegation that, at a certain time, she “made homestead entry” upon the land, which is plainly a conclusion of law, and not grounded upon any facts stated. It is then alleged that one year afterwards, about July 17,1880, Adamson “conveyed, or^attempted to convey, her interest in said land” to Peter Fideler, one of the plaintiffs. How conveyed, or attempted to convey? By what instrument or act on her part? None whatever; but it is alleged “that she received, [from whom we do not know] in consideration for such transfer, a horse-rake costing and representing $35.” This is no allega*284tion of value. Costing whom $35, and when did it cost anybody $35? When it was new, or old and worn out? Arid in whose estimate did the horso-rake represent $35? This is no statement of fact that the plaintiff ever parted with anything of value. The only other thing Adamson did to accomplish the transfer of her supposed interest in the land is alleged as follows: “She delivered to said Fideler the duplicate receipt given her when she made her homestead entry, with a fo.' mal relinquishment of the land to the United States indorsed by her thereon. ” This is the first revelation we have of ‘ ‘the duplicate receipt given her.” There is no allegation that she was ever given such receipt, and so the fact is here assumed by the pleader. It is, we conclude, one of “the facts sought to be stated.” Having delivered to Fideler the duplicate receipt, with an absolute relinquishment of the land to the government, the fair conclusion is that her supposed interest in the land was extinguished, and her attempt to convey to Fideler, who it is alleged “took no further steps * * * to perfect the transfer, or attempted transfer,” an idle form.
The only other allegation relating to Adamson’s acquisition of ’title is found in Paragraph 7 of the complaint, where it is alleged that the defendant “negotiated with Magdaline Adamson, and that, as a result of such negotiations, Magdaline Adamson proved up on said land, April 12, 1882.” There is no allegation that this proof was made under the provision of Section 2 of the act of congress of June 15, 1880, as the court in its opinion seems to assume. And, still more fatal to the supposed case, there is no allegation that the claimant made proof under any known provisions of law, or at any office or before any officer known to the law, or that she made payment for said land, or ever received any final receipt, or evidence of a “cash entry, ” as the court in its opinion styles it. Indeed, there are no facts pleaded showing any title, estate or interest in Adamson, or any other person, in or to said land. Here, again, we conclude that the bare allegation that, at a certain time, she “proved up on said land,” is no statement of a matter of fact, and is merely a conclusion, without the facts to support it.
*285And so far the court is not presented with any subject-matter upon which to found a contract of agency and a constructive trust. Again, as though fatality attended this pleading, there is found in it no averment that Adamson ever made or executed to the defendants, or either of them, any deed or other conveyance of said land, or that they, or either of them, have or claim any title, estate, or interest in or to the same. I do not overlook the supposition or assumption of the pleader, in the same paragraph, numbered 7, where it is averred that, “when the deed from Magdaline Adamson was drawn, [which is not elsewhere or otherwise alleged to have been prepared or ‘drawn’] at or about the time of her proving up, * * * ” the defendants, by the said John F. Norton, “* * * caused to be inserted in said deed, as guarantee, the name of J. Harry Brown;” nor do I fail to observe that it is averred, in the same connection, that “said deed was recorded shortly after its execution,” in the proper office. But this is no statement of fact that any deed was executed; certainly not that a deed was executed by Adamson. It is an assumption that a deed was drawn and an averment that J. Harry Brown’s name was inserted therein as grantee, and nothing more. ' And so an examination shows that the court has before it, in this complaint, the naked declarations that, at a certain time in 1879, one Magdaline Adamson, a stranger to this action, “made homestead entry,” and later, in 1882, “proved up,” upon said land; and that, “when the deed from Magdaline Adamson was drawn, at or about the time of her proving up, ” the defendants, in fraud, etc., ‘ ‘caused to be inserted in said deed, as grantee, the name” of one of- the firm, which deed was “recorded.”
And again we pause to inquire by what rule of pleading, or construction of a pleading, can the court hold that the case presents a subject-matter for the enforcement of a constructive trust, arising out of the relations of the parties and the circumstances of the case? Perry, Trusts, § 166, and cases cited. There is set forth in the complaint “a verbal contract,” made between the plaintiff and the defendants, in the nature of a contract of agency, the particulars of which it is not necessary to *286review. It is, however, distinctly averred that, by the terms of this contract, these agents were required to procure the title of the land in question for the plaintiff for the money expended in proving up the land, not to exceed $250, and their compensation of $25, making in ail the sum of $275; and this, without any agreement with Adamson as to the price. There is, however, no averment or assumption that these defendants did or could by any means acquire the title for any such amount; and no allegations that Fielder ever offered, or was ready and willing, to repay or secure to them the amount expended in acquiring the land, save in the demand for judgment, where the plaintiffs offer to secure the amount advanced by the defendants, not to exceed said sum of $275. Very cheap land, regardless of what it cost or may be worth!
In closing this branch of our opinion, we desire to say that we always supposed it was the object of the Code to abolish forms in pleadings, not the substance, and to require the ultimate and material facts to be stated. And if what is stated in this complaint as- a matter of fact is all that is required, under our system of pleading, to enforce a constructive trust, then the reform of the present age has led to a wide departure from the fundamental rule of good pleading, established by the wisdom of the ages, ‘ ‘that a pleading should enable the adverse party to know what is to proved against him, the court to know what judgment is to be pronounced according to law, and posterity to know what law is to be derived from the record.”
Nothing more need be said in presenting our views of the law established by this case, if it is assumed that Mr. Justice Francis is speaking for the majority of the court. We find, however, some concurring remarks by Justices Church and Church; and, to borrow from the language of a very respectable court, (Samuel Cupple’s Wooden-ware Co. v. Jensen, 28 N. W. Rep. 193,) “it is to be regretted that uhe court, in giving its opinion, should have contented itself with the mere declaration of the rule which it announces,” which in this case, is in substance, that, by means of the “horse-rake,” a trust was created, and these respondents became thereby chargeable in this *287action. To me it seems, indeed, unfortunate that, in this early period of the jurisprudence of the territory, this court “should announce” in such clear and unmistakable terms, that the disjointed, fragmentary, and unsatisfactory allegations of this complaint are a sufficient statement and pleading of ultimate facts to constitute a constructive trust, and I am constrained to believe that those of the profession who are not open enemies of every well-recognized rule of civil pleading must agree with me that, if a trust-estate is pleaded in this case, it is in law what it was in fact, — a ‘‘horse-rake” trust.
Without pausing to comment upon the great question of “public policy,” which is the next proposition, I must say, in passing, that the very learned and able judge, whose language the concurring opinion is, must have entirely lost sight of the fundamental question presented in this case, viz., the sufficiency of the allegations of the complaint, or he would never have presumed to build upon so rickety a foundation the beautiful structure, ‘ ‘constructive trust’’ and ‘ ‘public policy, ” for it needs not the keen eye of the legal master-workman (and this he certainly possesses) to discover its inherent weakness. And it matters little' how much these questions may be dignified by judicial discussion and citation of authorities, the fact remains that the question is presented to this court by demurrer to the complaint interposed in, and sustained by the court below, and to my mind no other alternative was left to that tribunal but to do just what was done, — sustain the demurrer.